Citation Nr: 1740886	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-35 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus, type II (DMII).

2. Entitlement to service connection for hypertension, to include as secondary to the service-connected DMII and coronary heart disease.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision promulgated in April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran appeared before the Board via a video hearing before the undersigned Veterans Law Judge (VLJ) in January 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that VA has not met its duty to assist the Veteran in obtaining an adequate examination for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded VA examinations in September 2010 and October 2012.  Regarding the Veteran's claim for hypertension, the September 2010 VA examiner opined the Veteran's ischemic coronary artery disease is at least as likely as not related to his multiple positive risk factors for coronary artery disease such as hypertension, but to state what percentage either one of these multiple positive risk factors played in the development of ischemic heart disease would lead one to mere speculation.  The October 2012 VA examiner opined the Veteran's hypertension was less likely than not proximately due to or the result of the ischemic heart disease, and supported the opinion by stating ischemic heart disease is not a recognized risk factor for developing hypertension.  The September 2010 VA examination fails to provide an adequate rationale to support the examiner's opinion.  The September 2010 VA examiner provided a seemingly positive nexus opinion without providing adequate rationale to support the opinion.  The October 2012 VA examiner provided a negative nexus opinion without addressing contrary evidence in the record provided in the September 2010 examination.  The Board finds the examinations inadequate to properly adjudicate the appeal before the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  An addendum opinion is necessary to reconcile contrary medical opinions in the record.  

In addition, the Board notes that the Veteran's service treatment records (STRs) appear to have been added to the Veteran's files after the November 2013 statement of the case (SOC).  These records were noted to have a receipt date of April 2015, and there is no other date stamping suggesting an earlier date receipt.  Specifically, the STRs contain evidence of in-service medical conditions involving the male reproductive system, which relate to the veterans claim for erectile dysfunction.  The record does not indicate that the Veteran has waived RO consideration of this new evidence, as he was unrepresented at his hearing.  Consequently, remand is necessary so the RO can consider and address the new evidence in a supplemental statement of the case (SSOC), as well as conduct any additional development as deemed necessary.  See 38 C.F.R. § 20.1304(c) (2016).

Accordingly, the case is REMANDED for the following action:

1. The RO must undertake any additional development necessary in light of the new evidence added to the Veteran's file since the issuance of the SOC.

2. The RO must provide the Veteran with a cardiological VA addendum opinion with a qualified medical professional.  The examiner must provide opinions as to: 1) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused by coronary heart disease; and 2) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was aggravated by the coronary heart disease. 

A complete rationale for any opinions expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record, to include the opinion of the September 2010 VA examiner.

3. The RO must issue a SSOC that includes a review of all evidence received since the SOC.  If the benefits sought are not granted, the Veteran should be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




